Citation Nr: 1633321	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  13-36 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida 


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent disabling for right knee osteoarthritis. 

2.  Entitlement to a compensable rating for left ear hearing loss beginning April 22, 2013. 

3.  Entitlement to service connection for right ear hearing loss. 

4.  Entitlement to service connection for a left knee condition. 

5.  Entitlement to service connection for sleep apnea. 

6.  Entitlement to service connection for erectile dysfunction. 

7.  Entitlement to service connection for degenerative disc disease of the cervical spine. 

8.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 
9.  Whether new and material evidence has been received to reopen a claim for service connection for a thoracolumbar spine condition, and if so, whether service connection is warranted. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1980 to April 1984 and from April 1984 to June 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Appeals Management Center (AMC).  

The Veteran's claim for service connection for his right knee osteoarthritis was originally denied by the VA Regional Office (RO) in St. Petersburg, Florida in a rating decision in September 2003.  The Veteran appealed the RO's decision and the Board remanded the issue to the AMC in November 2008.  The AMC granted service connection and assigned a 10 percent rating effective July 11, 2003. 

Additionally, in a May 2014 rating decision, the agency of original jurisdiction (AOJ) denied entitlement to service connection for right ear hearing loss, a left knee condition, sleep apnea, erectile dysfunction, degenerative disc disease of the cervical spine, PTSD, and continued to deny service connection for a thoracolumbar spine condition.  The AOJ granted service connection for left ear hearing loss but assigned a noncompensable rating effective April 22, 2013.  The Veteran subsequently filed a notice of disagreement.  However, a statement of the case (SOC) as to these claims has not yet been issued and, as such, these claims are addressed in the remand portion below.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The Board notes that additional evidence was added to the record, to include VA examinations performed in March and April 2014, subsequent to the issuance of the November 2013 SOC in regards to the claim for entitlement to an initial rating in excess of 10 percent for service connected right knee osteoarthritis.  The Veteran has not waived initial AOJ consideration of this evidence.  However, as all the claims on appeal are being remanded, the AOJ will have an opportunity to review the evidence such that no prejudice results to the Veteran as a result of the Board's consideration of this evidence for the limited purpose of issuing a comprehensive and thorough remand.  See 38 C.F.R. § 20.1304(c) (2015).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims on appeal so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Court has held that, where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995).

With regard to the Veteran's right knee osteoarthritis, the record reflects that the Veteran was last afforded a VA examination to determine the nature and etiology of such disability in January 2011.  The Board finds that an additional examination is necessary as record suggests possible worsening symptoms since the Veteran's last VA examination.  In VA treatment notes from October 2011 and September 2012, the Veteran reported that he suffers from constant pain in his knee consisting of aching, dull, sharp, shooting and burning pain.  In October 2011, he reported the pain to be "10/10" and in September 2012, he reported that his pain affects his daily activities including his ability to perform physical activities to include his ability to walk as well as his social activities and his mental state and relationships.  See October 2011 and September 2012 VA treatment records.  In addition, the Veteran reported that the pain affects his ability to sleep.  As worsening symptomatology has been described since the last VA examination, the Veteran should be afforded a new VA examination to determine the current nature and severity of his service-connected right knee osteoarthritis.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

With respect to the Veteran's claims for service connection for right ear hearing loss, a left knee condition, sleep apnea, erectile dysfunction, degenerative disc disease of the cervical spine, PTSD, and a thoracolumbar spine condition, the Board notes that a rating decision issued in May 2014 denied such benefits.  The Board also notes that the May 2014 rating decision granted service connection for left ear hearing loss but assigned a noncompensable rating effective April 22, 2013.  Thereafter, in June 2014, the Veteran entered a notice of disagreement as to the denial of such issues as well as the assigned rating for his left ear hearing loss.  When there has been an initial RO adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on these issues is necessary.  Manlincon, supra.  However, these issues will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Finally, due to the time that will elapse on remand, updated VA treatment records should be obtained.  The Veteran should be asked to furnish, or to furnish an authorization to enable VA to obtain, any additional VA or private treatment records from providers who treated him for his claimed disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a statement of the case regarding the issues of entitlement to service connection for right ear hearing loss, a left knee condition, sleep apnea, erectile dysfunction, degenerative disc disease of the cervical spine, PTSD, and a thoracolumbar spine condition, as well as for the entitlement to a compensable rating for left ear hearing loss.  Advise the Veteran of the time period in which to perfect his appeals.  If the Veteran perfects his appeals of these issues in a timely fashion, then return the case to the Board for its review, as appropriate.

2.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.  

3.  After completing the above development, and following the receipt of any outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected right knee osteoarthritis.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.

The examiner should conduct range of motion testing of the right knee (expressed in degrees).  For the right knee, the examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  The examiner should specifically indicate whether the right knee joint was ankylosed. 

The examiner should indicate whether there is any lateral instability and/or recurrent subluxation in the right knee.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate, or severe.

The examiner should also indicate whether there is dislocated or removed semilunar cartilage or episodes of locking and/or effusion in the right knee.

The examiner should describe the functional effects of the Veteran's right knee osteoarthritis on his ability to perform the activities of daily living.

All opinions expressed should be accompanied by supporting rationale.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

